DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment filed on November 9, 2020 has been received. Claims 1-20 are currently pending.
Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s):
“wherein the midportion of the upper surface of the second sole plate extends under and only below the plurality of slots and a lower surface of the first rib” (claim 1) – see more details below
“wherein the first rib rests on [the] upper surface of the second sole plate” (claim 6) 
“wherein the first slot and the second slot extend to a medial side of the first sole plate and to a lateral side of the first sole plate” (claim 9) – see Fig. 2, the first and 
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification fails to provide proper antecedent basis for the following claim limitation(s): “wherein the midportion of the upper surface of the second sole plate extends under and only below the plurality of slots and a lower surface of the first rib” (claim 1). See below.
Claim Objections
Claims 2-5, 6, 11, 15, 18, and 19 are objected to because of the following informalities:
“wherein each of the plurality of slots is: open when the sole structure is in a relaxed, un-flexed state; open during dorsiflexion of the sole structure in a first portion of a flexion range; and closed during dorsiflexion of the sole structure in a second portion of the flexion range greater than the first portion of the flexion range” should read “wherein each of the plurality of slots is configured to be: open when the sole structure is in a relaxed, un-flexed state; open during dorsiflexion of the sole structure in a first portion of a flexion range; and closed during dorsiflexion of the sole structure in a second portion of the flexion range greater than the first portion of the flexion range” to enhance clarity (claim 2, see similar limitations in claims 11 and 18)
“an angle selected from extending from 35 degrees to 65 degrees” should read “an angle between 35 degrees and 65 degrees” (claim 4)
“the sole structure provides a change in bending stiffness” should read “the sole structure is configured to provide a change in bending stiffness,” to enhance clarity (claim 3, see similar limitations in claims 5 and 19)
“an upper surface of the second sole plate” should read “the upper surface of the second sole plate” (claim 6)
“wherein the first sole plate is one of, or is a unitary combination of any two or more of, an outsole, a midsole, an insole” should read “wherein the first sole plate is one of, or is a unitary combination of any two or more of: an outsole, a midsole, and an insole” (claim 15)

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “wherein the midportion of the upper surface of the second sole plate extends under and only below the plurality of slots and a lower surface of the first rib.” The limitation lacks support in the original disclosure and therefore constitutes new matter. 
The Examiner notes that while the midportion of the upper surface of the second sole plate does extend under and below the plurality of slots and the lower surface of the first rib, it does not extend under and only below the plurality of slots and the lower surface of the first rib. Fig. 4, as referenced by Applicant in the Remarks on pages 9-10, clearly shows wherein the 
Dependent claims are rejected at least for depending from rejected claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the midportion of the upper surface of the second sole plate extends under and only below the plurality of slots and a lower surface of the first rib.” As noted above, the midportion of the second sole plate (previously recited in claim 1 to connect the forward portion to the rear portion) is depicted and disclosed as extending below the plurality of slots and the plurality of ribs. Therefore, the limitation is indefinite, because in light of Applicant’s specification, it is unclear how the midportion can extend only below the plurality of slots and a lower surface of the first rib without also extending below other ribs to connect the forward portion and the rear portion together. For purposes of examination, the Examiner will interpret the limitation as follows: “wherein the midportion of the upper surface of the second sole plate extends under 
Claim 6 recites the limitation “wherein the first rib rests on [the] upper surface of the second sole plate.” The limitation is indefinite, as claim 1 previously recites wherein the upper  features: “The first rib may rest on an upper surface of the second sole plate when the sole structure is in a relaxed, un-flexed state. Alternatively, the second sole plate may be displaced from the first rib by a vertical gap when the sole structure is in a relaxed, un- flexed state.”
Dependent claims are rejected at least for depending from rejected claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 8, 9, 15, and 16, as best as can be understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greene et al. (herein Greene)(US PG Pub 2004/0250446).
Regarding claim 1, Greene discloses a sole structure (30) for an article of footwear (10, see at least Fig. 1) comprising:
a first sole plate (60) that includes:

a foot-receiving surface (upper surface of 60, i.e., facing upwards in Figs. 3A-3C);
a lower surface opposite the foot-receiving surface (lower surface of 60, i.e., facing downwards in Figs. 3A-3C);
a plurality of slots (63) including:
a first slot (see annotated Fig. 2);
a second slot rearward of the first slot (see annotated Fig. 2);
wherein the plurality of slots is disposed in the forefoot region and extends generally transversely and entirely through the first sole plate from the foot-receiving surface to the lower surface (see Figs. 2 and 3C, the Examiner notes that claim 1 does not require the plurality of slots to be located only in the forefoot region, and the slots 63 are indeed located in the forefoot region 11, as well as in the midfoot and heel regions 12, 13);
a first rib disposed between the first slot and the second slot (first 62 as annotated in Fig. 2);
a second sole plate (40) having an upper surface (upper surface of 40, i.e., facing upwards in Figs. 3A-3C), the upper surface having a forward portion (upper surface of forefoot wall 44), a rear portion (upper surface of heel wall 45), and a midportion (upper surface of 40 between 44 and 45, see Fig. 3C and paragraph 0034) disposed between the forward portion and the rear portion and connecting the forward portion to the rear portion (see Fig. 3C),
wherein the forward portion of the upper surface of the second sole plate is secured to the lower surface of the first sole plate forward of the plurality of slots, and the rear portion of the 
wherein the midportion of the upper surface of the second sole plate extends under and only below the plurality of slots and a lower surface of the first rib and is detached from the first rib (see Fig. 3C and paragraph 0043, note that first plate 60 and second plate 40 are separated in the midportion at least by a displacement space 16, which causes the layers to be detached in the midportion; see also note above regarding rejection under 35 USC 112 re: the phrase “extends under and only below”).

    PNG
    media_image1.png
    556
    812
    media_image1.png
    Greyscale


Regarding claim 7, Greene further discloses wherein the second sole plate (40) is displaced from the first rib by a vertical gap (16) when the sole structure is in a relaxed, un-

Regarding claim 8, Greene further discloses wherein the first slot and the second slot are generally parallel with one another (see annotated Fig. 2).

Regarding claim 9, Green further discloses wherein the first slot and the second slot extend to a medial side of the first sole plate and to a lateral side of the first sole plate (60, see annotated Fig. 2; the Examiner notes that claim 9 does not require the slots to extend to a medial edge and to a lateral edge of the first sole plate, and the word “side” is commonly defined as “a place, space, or direction with respect to a center or to a line of division – see definition 2 of “side” via Merriam-Webster.com).

Regarding claim 15, Greene further discloses wherein the first sole plate (60) is one of, or is a unitary combination of: any two or more of, an outsole, a midsole, and an insole (see Figs. 2-4 and paragraph 0060, first sole plate 60 forms a footbed of the sole structure, which is configured to receive the wearer’s foot, and therefore functions as an insole).

Regarding claim 16, Greene further discloses wherein the first sole plate (60) further includes a midfoot region (portion of 60 in midfoot region 12) and a heel region (portion of 60 in heel region 13, see Figs. 1-3 and paragraphs 0030-0031), and the second sole plate (40) has a forefoot region (portion of 40 in forefoot region 11), a midfoot region (portion of 40 in midfoot region 12), and a heel region (portion of 40 in heel region 13).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5, 10, 11, and 13, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Greene, as applied to claim 1 above.
Regarding claim 2, Greene discloses the limitations of claim 1, as discussed above, and further discloses wherein each of the plurality of slots (63) is open when the sole structure is in a relaxed, un-flexed state (see Figs. 2 and 3C and paragraph 0053), but fails to further disclose wherein each of the plurality of slots is also open during dorsiflexion of the sole structure in a 
However, it is noted that Greene’s sole structure is specifically configured to allow the plurality of ribs (62) to deflect downward into the cavity of the sole structure as forces are induced through walking or running, so as to promote flexion along the plurality of slots (63; see paragraphs 0044-0055).
Based on Greene’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that Green’s sole structure would be capable of being used wherein each of the plurality of slots is also open during dorsiflexion of the sole structure in a first portion of a flexion range (i.e., when the walking/running force is relatively small and causes minimal deflection of the ribs and therefore minimal flexure/deformation of the slots); and closed during dorsiflexion of the sole structure in a second portion of the flexion range greater than the first portion of the flexion range (i.e., when the walking/running force is high enough to cause substantial deflection of the ribs and substantial flexure/deformation of the slots so as to cause the slots to be closed via the deflection of the ribs), as doing so would maximize the flexibility of the first sole plate. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).
It is noted that the recitation of “wherein each of the plurality of slots is open during dorsiflexion of the sole structure in a first portion of a flexion range; and closed during dorsiflexion of the sole structure in a second portion of the flexion range greater than the first portion of the flexion range” is a functional limitation. It is well settled that it is possible for In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. Greene discloses the structure as claimed, and also discloses wherein the first sole plate is configured to be flexed and undergo deflection and deformation (see above), and therefore would have a reasonable expectation of performing such function. See MPEP 2173.05(g).

Regarding claim 3, as discussed above, Greene’s sole structure is capable of being used within a flexion range, wherein the first portion of the flexion range includes flex angles of the sole structure less than a first predetermined flex angle; the second portion of the flexion range includes flex angles greater than or equal to the first predetermined flex angle. As noted above, Greene’s sole structure is specifically configured to allow the plurality of ribs (62) to deflect downward into the cavity of the sole structure as forces are induced through walking or running, so as to promote flexion along the plurality of slots (63; see paragraphs 0044-0055). It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II). Furthermore, it is noted that no structure is positively recited in the limitation “wherein the first portion of the flexion range includes flex angles of the sole structure less than a first predetermined flex angle; the second portion of the flexion range includes flex angles greater 
Regarding the limitation “the sole structure provides a change in bending stiffness at the first predetermined flex angle,” Green’s sole structure is capable of being used wherein the sole structure provides a change in bending stiffness at the first predetermined flex angle. It is noted that any planar member that provides some flexibility will be configured to flex to a certain degree, after which the planar member will break or cease to flex (i.e., will experience a change in bending stiffness). Greene discloses wherein the first sole plate (60) and the second sole plate (40) may comprise various materials (see paragraphs 0035-0036 and 0052) that provide a certain degree of flexibility, up to a certain degree.
It is noted that the recitation of “the sole structure provides a change in bending stiffness at the first predetermined flex angle” is a functional limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. Greene discloses the structure as claimed and therefore would have a reasonable expectation of performing such function. See MPEP 2173.05(g).

Regarding claim 4, Greene discloses the limitations of claim 3, as discussed above, but fails to further disclose wherein the first predetermined flex angle is an angle selected from extending from 35 degrees to 65 degrees.

Furthermore, as noted above, Greene discloses wherein the first sole plate (60) and the second sole plate (40) may comprise various materials (see paragraphs 0035-0036 and 0052) that provide a wide range in degrees of flexibility.
Therefore, absent a teaching of criticality with respect to the exact angle range, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to experiment with different ranges of materials and material flexibility such that the first predetermined flex angle would be between 35 degrees and 65 degrees, in order to achieve an optimal configuration to provide a desired amount of compression, force attenuation, structural strength, and/or resistance to degradation (see paragraphs 0035-0036 and 0052), since discovering the optimum or workable ranges of material flexibility involves only routine skill in the art. See MPEP 2144.05.

Regarding claim 5, as noted above, Greene’s sole structure is capable of being used within a flexion range, wherein the sole structure provides a first bending stiffness in the first portion of the flexion range, and a second bending stiffness greater than the first bending stiffness in the second portion of the flexion range. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II). As explained above, any planar 
It is noted that the recitation of “wherein the sole structure provides a first bending stiffness in the first portion of the flexion range, and a second bending stiffness greater than the first bending stiffness in the second portion of the flexion range” is a functional limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. Greene discloses the structure as claimed and therefore would have a reasonable expectation of performing such function. See MPEP 2173.05(g).

Regarding claim 10, Greene discloses the limitations of claim 1, as discussed above, but fails to teach in the current embodiment wherein the first sole plate includes: a first set of bridges; wherein each bridge of the first set of bridges is: spaced transversely apart from each other bridge of the first set of bridges; spans the first slot; and connects the first rib with a portion of the first sole plate forward of the first rib; a second set of bridges; wherein each bridge of the second set of bridges is: spaced transversely apart from each other bridge of the second set of bridges; spans the second slot; and connects the first rib with a portion of the first sole plate 
However, Greene discloses an alternate embodiment (see Fig. 7 and paragraphs 0059-0060) wherein the first sole plate (60) includes at least one first bridge (singular 67 spanning the first slot as annotated in Fig. 7) wherein the at least one first bridge spans a first slot (63 as annotated in Fig. 7) and connects a first rib (62 as annotated in Fig. 7) with a portion of the first sole plate forward of the first rib; and a second set of bridges (pair of 67 spanning the second slot as annotated in Fig. 7); wherein each bridge of the second set of bridges is: spaced transversely apart from each other bridge of the second set of bridges; spans a second slot (63 as annotated in Fig. 7); and connects the first rib with a portion of the first sole plate rearward of the first rib (see annotated Fig. 7); and wherein the at least one first bridge is staggered along the first sole plate in a transverse direction relative to bridges of the second set of bridges (see Fig. 7 and paragraphs 0059-0060), so as to limit independent deflection in certain areas of the first sole plate (see paragraph 0060).

    PNG
    media_image2.png
    815
    701
    media_image2.png
    Greyscale

Therefore, based on Greene’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Greene’s first sole plate to include: at least one first bridge that spans the first slot and connects the first rib with a portion of the first sole plate forward of the first rib; a second set of bridges; wherein each 
	Greene fails to teach wherein the at least one first bridge is a first set of bridge, wherein each bridge of the first set of the bridges is spaced transversely apart from each other bridge of the first set of bridges. Instead, Green teaches a singular first bridge (see Fig. 7).
	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Greene’s singular bridge to be a first set of bridges spaced transversely apart from each other, as doing so would mimic the configuration of the second set of bridges (see Fig. 7) and further limit independent deflection in the specific area (see paragraph 0060). Furthermore, such a modification would amount to a mere duplication of parts. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP 2144.04(VI)(B).

Regarding claim 11, Greene further discloses wherein the plurality of slots (63) includes a third slot (see annotated Fig. 2 below) disposed in the forefoot region (11) rearward of the second slot (see annotated Fig. 2); the first sole plate (60) further comprises a second rib (rib 62 containing arrow 64, as seen in Fig. 2) disposed between the second slot and the third slot (see annotated Fig. 2); the first rib and the second rib each have a front wall and a rear wall 

    PNG
    media_image3.png
    574
    812
    media_image3.png
    Greyscale


Greene fails to further disclose wherein each of the plurality of slots is open during dorsiflexion of the sole structure in a first portion of a flexion range; and closed during dorsiflexion of the sole structure in a second portion of the flexion range greater than the first portion of the flexion range. 
However, it is noted that Greene’s sole structure is specifically configured to allow the plurality of ribs (62) to deflect downward into the cavity of the sole structure as forces are induced through walking or running, so as to promote flexion along the plurality of slots (63; see paragraphs 0044-0055).
Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).
It is noted that the recitation of “wherein each of the plurality of slots is open during dorsiflexion of the sole structure in a first portion of a flexion range; and closed during dorsiflexion of the sole structure in a second portion of the flexion range greater than the first portion of the flexion range; and the rear wall of the first rib contacts the front wall of the second rib when the second slot closes” is a functional limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. Greene discloses the structure as claimed, and also discloses wherein the first See MPEP 2173.05(g).  

Regarding claim 13, Greene discloses the limitations of claim 1, as discussed above, but fails to further teach in the current embodiment at least one first bridge spanning the first slot and connecting the first rib with a portion of the first sole plate forward of the first rib; at least one second bridge spanning the second slot and connecting the first rib with a portion of the first sole plate rearward of the first rib; and wherein the at least one first bridge and the at least one second bridge are integral with the first sole plate.
However, Greene discloses an alternate embodiment (see Fig. 7 and paragraphs 0059-0060) wherein the first sole plate (60) includes at least one first bridge (singular 67 spanning the first slot as annotated in Fig. 7) spanning a first slot (63 as annotated in Fig. 7) and connecting a first rib (62 as annotated in Fig. 7) with a portion of the first sole plate forward of the first rib; and at least one second bridge (pair of 67 spanning the second slot as annotated in Fig. 7) spanning a second slot (63 as annotated in Fig. 7) and connecting the first rib with a portion of the first sole plate rearward of the first rib (see annotated Fig. 7), wherein the at least one bridge and the at least one second bridge are integral with the first sole plate (see Fig. 7 and paragraphs 0059-0060), so as to limit independent deflection in certain areas of the first sole plate (see paragraph 0060).
.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Greene.
Regarding claim 17, Greene discloses an article of footwear (10) comprising:
an upper (20); and
a sole structure (30) including a first sole plate (60) and a second sole plate (40);
wherein the first sole plate is (at least indirectly) secured to the upper (see paragraphs 0029, 0031, and 0054) and includes:
a forefoot region (portion of 60 in forefoot region 11);
a foot-receiving surface (upper surface of 60, i.e., facing upwards in Figs. 3A-3C) facing the upper (see Figs. 1 and 3C);
a lower surface opposite the foot-receiving surface (lower surface of 60, i.e., facing downwards in Figs. 3A-3C);
a plurality of slots (63) disposed in the forefoot region and extending generally transversely and entirely through the first sole plate from the foot-receiving surface to the lower surface (see Figs. 2 and 3C, the Examiner notes that claim 17 does not require the only in the forefoot region, and the slots 63 are indeed located in the forefoot region 11, as well as in the midfoot and heel regions 12, 13);
a plurality of ribs (62), wherein each of the plurality of ribs is disposed between and defined by a respective pair of the plurality of slots (see Fig. 2 and paragraph 0043); and
	wherein the second sole plate is: 
secured to the lower surface of the first sole plate both forward of the plurality of slots and rearward of the plurality of slots (at forefoot wall 44 and heel wall 45, see Fig. 3C and paragraph 0043); and
detached from the plurality of ribs (see Fig. 3C and paragraph 0043, note that first plate 60 and second plate 40 are generally separated at least by a displacement space 16, which causes the plurality of ribs to be detached from the second sole plate 40).
	Greene substantially discloses the invention as claimed above but fails to further disclose in the present embodiment wherein the first sole plate further includes a plurality of bridges; wherein each of the plurality of bridges is connected to at least one of the plurality of ribs and spans one of the plurality of slots.
However, Greene discloses an alternate embodiment (see Fig. 7 and paragraphs 0059-0060) wherein the first sole plate (60) includes a plurality of bridges (67), wherein each of the plurality of bridges s connected to at least one of the plurality of ribs (62) and spans one of the plurality of slots (63; see Fig. 7 and paragraphs 0059-0060), so as to limit independent deflection in certain areas of the first sole plate (see paragraph 0060).
Therefore, based on Greene’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Greene’s 

Regarding claim 18, Greene discloses the limitations of claim 17, as discussed above, but fails to further disclose wherein each of the plurality of slots is configured to be open during dorsiflexion of the sole structure in a first portion of a flexion range; and closed during dorsiflexion of the sole structure in a second portion of the flexion range greater than the first portion of the flexion range. 
However, it is noted that Greene’s sole structure is specifically configured to allow the plurality of ribs (62) to deflect downward into the cavity of the sole structure as forces are induced through walking or running, so as to promote flexion along the plurality of slots (63; see paragraphs 0044-0055).
Based on Greene’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that Green’s sole structure would be capable of being used wherein each of the plurality of slots is open during dorsiflexion of the sole structure in a first portion of a flexion range (i.e., when the walking/running force is relatively small and causes minimal deflection of the ribs and therefore minimal flexure/deformation of the slots); and closed during dorsiflexion of the sole structure in a second portion of the flexion range greater than the first portion of the flexion range (i.e., when the walking/running force is high enough to cause substantial deflection of the ribs and substantial flexure/deformation of the slots so as to cause the slots to be closed via the deflection of the ribs), as doing so would maximize the flexibility of the first sole plate. It has been held that a Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).
It is noted that the recitation of “wherein each of the plurality of slots is configured to be open during dorsiflexion of the sole structure in a first portion of a flexion range; and closed during dorsiflexion of the sole structure in a second portion of the flexion range greater than the first portion of the flexion range” is a functional limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. Greene discloses the structure as claimed, and also discloses wherein the first sole plate is configured to be flexed and undergo deflection and deformation (see above), and therefore would have a reasonable expectation of performing such function. See MPEP 2173.05(g).

Regarding claim 19, as noted above, Greene’s sole structure is capable of being used within a flexion range, wherein the sole structure provides a first bending stiffness in the first portion of the flexion range, and a second bending stiffness greater than the first bending stiffness in the second portion of the flexion range. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II). As explained above, any planar 
It is noted that the recitation of “wherein the sole structure provides a first bending stiffness in the first portion of the flexion range, and a second bending stiffness greater than the first bending stiffness in the second portion of the flexion range” is a functional limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. Greene discloses the structure as claimed and therefore would have a reasonable expectation of performing such function. See MPEP 2173.05(g).

Regarding claim 20, Greene further discloses wherein the plurality of bridges (67) includes a first bridge (singular 67 spanning the first slot as annotated in Fig. 7) and a second set of bridges (pair of 67 spanning the second slot as annotated in Fig. 7) each spanning a respective one of the plurality of slots (see Fig. 7); and adjacent ones of the respective sets of bridges are staggered in a transverse direction along the first sole plate (60, see Fig. 7).

    PNG
    media_image2.png
    815
    701
    media_image2.png
    Greyscale

Greene fails to teach wherein the first bridge (singular 67 spanning the first slot as annotated in Fig. 7) forms a set of bridges.
	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Greene’s singular bridge to be a first set of bridges, as doing so would mimic the configuration of the second set of bridges (see Fig. 7) and further limit independent deflection in the specific area (see paragraph 0060). Furthermore, such See MPEP 2144.04(VI)(B).

Examiner’s Note
Claims 6, 12, and 14 are currently free of prior art rejections, but substantive amendments to the claims may result in prior-art-based rejections in future Office Actions. It is noted that claims 6, 12, and 14 remain rejected under 35 USC 112(b), and claim 6 also appears to recite a feature that conflicts with claim 1, as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOCELYN BRAVO/Examiner, Art Unit 3732